                  Case 3:20-cv-05060-TSZ Document 7 Filed 09/14/20 Page 1 of 1




 1                                                             HONORABLE THOMAS S. ZILLY

 2

 3
                                  UNITED STATES DISTRICT COURT
 4                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 5

 6      JULIO ENRIQUE BENEDICTO,                           CASE NO. C20-5060TSZ

 7                               Plaintiff,                ORDER
                  v.
 8
        US IMMIGRATION AND CUSTOMS
 9      ENFORCEMENT,

10                               Defendant.

11
            THIS MATTER is before the Court on Magistrate Judge Fricke’s Report and
12
     Recommendation, docket no. 5, recommending that the Court deny Plaintiff Benedicto’s Motion
13
     for Leave to Proceed in forma pauperis, docket no. 1, and dismiss his complaint without
14
     prejudice for failure to state a claim and for failure to respond to the court’s Order to Show
15
     Cause, docket no. 4. Benedicto has not objected.
16
            (1)        The Report and Recommendation is ADOPTED;
17
            (2)        Benedicto’s Motion for Leave to Proceed in forma pauperis is DENIED; and
18
            (3)        Benedicto’s complaint is DISMISSED without prejudice.
19
            IT IS SO ORDERED.
20
            Dated this 14th day of September, 2020.
21

22                                                         A
                                                           Thomas S. Zilly
23
                                                           United States District Judge
24


     ORDER - 1
